Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED FINAL ACTION
Status of Claims
	Claims 1-20 and 22-26 have been cancelled.  Claim 27 is currently amended.  Claims 28-39 are previously presented.  All claims are drawn to a system or apparatus.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 04/06/2020) objections and 35 USC §112 rejections in view of one or more of amendments to the claims, Applicant’s remarks, and a reconsideration of the pertinent objections/rejections.  However, after careful reconsideration of the claims, Examiner believes new specification objections and 35 USC §112 rejections are appropriate and has applied such objections/rejections to the noted claims.
Response to Amendment
In their reply dated July 6, 2020, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of a prior Office action (OA), and/or to clarify the claim language, and/or to advance prosecution.    In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies one or more of new objections, claim interpretations, and/or grounds of rejections in this OA.
As a courtesy and as requested in Applicant’s remarks, Examiner briefly discussed these issues with an Applicant representative (AR).  Additionally, based on a separate discussion with another AR, Examiner issues a new PTO-892 (Notice of References Cited) form for a previously Interview Summary is attached.
Drawings
The drawings are objected to because Substituate Port is noted as H32 in [0101] of the Specification, but Fig. 2 shows both H32 and Substituate Port.  In Fig. 2, Substituate Port is pointing to a different unnamed area separate from H32.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive in the sense that it mentions a method but all pending claims are directed to an apparatus since the method claims were cancelled.  A new title APPARATUS FOR PRODUCING AND DOSING A SUBSTITUATE DURING BLOOD TREATMENT but Applicant can choose their own title and is encouraged to choose a title commensurate in scope with the claims.
Additionally, the Abstract states “The present invention relates to methods for dosing a substituate produced by a blood treatment apparatus . . . and a computer-readable storage medium related to the methods.  In light of the remaining claims this may need correction.
The Reference numeral list should include all reference numerals shown in the figures and mentioned in other parts of the specification.  For example, the list appears to be missing 9a and 9b.
Some structures such as ‘blood cassette, ‘blood tube’ and ‘blood tube set’ do not appear to have an associated number or letter, and are not included in the Reference numeral list.  It is unclear if this is intentional and if so the reason for this decision. Blood cassette is spelled out on Fig. 1. but it is unclear if one or more of the unnumbered structures appear in a figure.  To the extent that they appear, they should be numbered.
Correction is required.  See MPEP §608.01(b).
Claim Interpretation
In the analysis below, aspects or limitations Examiner interprets as functional are generally italicized whereas aspects interpreted as structural components are normally bolded.
The examined claims are apparatus/system claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
One may interpret limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, or portions thereof, follow with the underlined portions causing the indefiniteness rejection.  Bold represents a structural element and italics represent a functional feature, as outlined in the Claim Interpretation section above. 
Claim 21: 	A medical system comprising: 
a blood treatment apparatus; and
a medical functional apparatus, configured to operate with the blood treatment apparatus, wherein the medical functional apparatus is a blood cassette, an extracorporeal blood tube or a blood tube set, the medical functional apparatus comprising: 
a first substituate line; and 
a substituate port, wherein the substituate port is configured to receive a substituate produced by the blood treatment apparatus, wherein the medical functional apparatus is free of any apparatus arranged or provided for dosing the substituate from the substituate line into a blood-conducting line; 
wherein the blood treatment apparatus comprises: 
a first filter, 
a second filter, 
a dialysis liquid supply line in fluid communication with the first filter, 
a second substituate line in fluid communication with the second filter, wherein the second substituate line emerges from the second filter and is arranged downstream of the second filter, and wherein the second substituate line is capable of being placed in communication with the first substituate line of the medical functional apparatus, 
a flow sensor situated along the second substituate line, 
at least one conveying apparatus that is arranged downstream of the first filter along the dialysis liquid supply line and upstream of the second filter, at least one flow limitation device located along at least one of the dialysis liquid supply line and the second substituate line, wherein the at least one flow limitation device is a proportional valve or a throttle, and 
a control device configured to control the blood treatment apparatus to: 
convey a first fluid through the first filter of the blood treatment apparatus and into the dialysis liquid supply line, thereby generating a dialysis liquid which is introducible into a dialyzer connected to the dialysis liquid supply line; 
guide a portion of the dialysis liquid into the second substituate line that is in fluid communication with the second filter of the blood treatment apparatus, thereby generating substituate which is introducible into an extracorporeal blood circuit via the substituate port of the medical functional apparatus after the dialysis liquid passes through the second filter; 
monitor substituate flow in the second substituate line with the flow sensor situated along the second substituate line; 
operate the at least one conveying apparatus and the at least one flow limitation device to regulate a volume of a portion of the dialysis liquid which passes through the second filter to generate the substituate; 
based on the substituate flow in the second substituate line monitored by the flow sensor situated along the second substituate line, regulate the flow of the substituate by operating the at least one conveying apparatus and the at least one flow limitation device to regulate a volume of a portion of the dialysis liquid which passes through the second filter to generate the substituate.
Due to the nature of ‘configured’ language, the boundaries of the associated functional language and capabilities and structure of the associated device is not always clear in every instance of that term.  For example, a substituate port configured to receive a substituate might imply that it is open. but a port already suggests an opening so this could be confusing.  
A control unit configured to control the blood treatment apparatus suggests that the control unit is programmed to carry out the noted steps.  If so, Examiner suggests replacing 
One of the steps is ‘convey a first fluid.’ Since this can be any fluid and because the definition of ‘a first fluid’ is not defined in the specification, this aspect is unclear.  
The notion of a dialysis liquid which is ‘introducible’ into a dialyzer, although mentioned in the specification is unclear.  Does this mean the liquid is capable of being introduced or is it actually introduced?  What structure does introducible suggest.  
Earlier the claim states ‘the second substituate line is capable of being placed in communication with the first substituate line of the medical functional apparatus,’ which is unclear.  How does this capability translate to structure?
One function of the flow limitation device is ‘to regulate a volume of a portion of the dialysis liquid which passes through the second filter to generate the substituate.’  However, the desired result of the regulation is unclear.  Is it merely to generate substituate? 
Regarding claim 27, the meaning of ‘configured to perform hemodialysis, hemofiltration, or hemodiafiltration’ is unclear, since no particular structure was recited to accomplish this function.  Alternately, the structure was already stated in claim 21 and claim 27 does not further limit the subject matter of that claim in a structural sense.
Claims 27–39 depend on claim 21.
Response to Arguments
	Applicant’s arguments filed 07-06-2020 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections such that one or more arguments may no longer be applicable.  It appears Applicant has addressed the prior issues.
Conclusion
There were prior Office actions in this application, issued by another examiner.  Examiner has attempted to maintain a semblance of consistency but may have interpreted the claims differently than the prior examiner. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAYDEN BREWSTER/